 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHONTRICE E. GREEN,                             Case No. 1:19-cv-00058-BAM
12                       Plaintiff,                      ORDER GRANTING MOTION FOR
                                                         EXTENSION OF TIME TO FILE REPLY
13            v.                                         BRIEF
14       ANDREW M. SAUL, Commissioner of                 (Doc. No. 26)
         Social Security,
15
                         Defendant.
16

17
             On November 29, 2019, Plaintiff Shontrice E. Green, through counsel Michael “D.D.”
18
     Donaldson, filed the instant motion for an extension of time to file her reply brief. (Doc. No. 26.)
19
     Mr. Donaldson explains that an extension of time is necessary because he was unable to access
20
     his CM/ECF account until November 19, 2019, after the deadline for submission of the reply
21
     brief. Counsel further explains that after the technical difficulties with his account were resolved,
22
     he had several other cases and hearings to address. Due to counsel’s difficulties, Plaintiff now
23
     requests an extension of time to January 13, 2020, to file the reply brief.
24
             Having considered Plaintiff’s request, and cause appearing, Plaintiff’s motion for an
25
     extension of time to file her reply brief is GRANTED.1 Plaintiff’s reply brief shall be filed on or
26
     1
27    The Commissioner of Social Security will not be prejudiced by the inability to respond to
     Plaintiff’s motion. The requested extension time is brief and does not have an impact on any
28   other case management deadlines.
                                                      1
 1   before January 13, 2020. However, Plaintiff’s counsel is cautioned that further extensions of

 2   time will be looked upon with disfavor and any such requests must be supported by a demonstrate

 3   showing of good cause.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    December 2, 2019                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
